           Case: 1:21-cv-02257 Document #: 1 Filed: 04/27/21 Page 1 of 7 PageID #:1




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 LEILANE GONZALEZ,

               Plaintiff,                               CIVIL COMPLAINT

 v.
                                                        CASE NO. 1:21-cv-02257
 MIDLAND CREDIT MANAGEMENT, INC.,

               Defendant.                               DEMAND FOR JURY TRIAL


                                            COMPLAINT

           NOW COMES Plaintiff LEILANE GONZALEZ (“Plaintiff”), by and through her

attorneys, Consumer Law Partners, LLC, complaining as to the conduct of MIDLAND CREDIT

MANAGEMENT, INC. (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                      JURISDICTION AND VENUE

      2.    This action arises under and is brought pursuant to the FDCPA.            Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the

action arises under the laws of the United States.

      3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts business

within the Northern District of Illinois and the events and/or omissions giving rise to the claims

made in this Complaint occurred within the Northern District of Illinois.

                                                PARTIES




                                                    1
        Case: 1:21-cv-02257 Document #: 1 Filed: 04/27/21 Page 2 of 7 PageID #:2




   4.    Plaintiff is a disabled consumer over 18-years-of-age residing in Kane County, Illinois,

which is located within the Northern District of Illinois.

   5.    Defendant is a third-party debt collector providing accounts receivables management

services. Defendant is a corporation organized under the laws of the State of Kansas with its

principal place of business located at 350 Camino De La Reina, Suite 300, San Diego, California

92108. Defendant’s registered agent is located at 801 Adlai Stevenson Drive, Springfield, Illinois

62703. Defendant regularly collects upon consumers residing within the state of Illinois.

   6.    Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   7.    The instant action arises out of Defendant’s attempts to collect upon an outstanding debt

(“subject debt”) allegedly incurred by Plaintiff’s mother, “Martha.”

   8.    Upon information and belief, after Martha’s purported default, the subject debt was

eventually transferred to Defendant for collection purposes.

   9.    In early April 2021, Plaintiff began receiving calls to her cellular phone, (630) XXX-9258,

from Defendant.

   10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -9258. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   11. Defendant has used various phone numbers when placing calls to Plaintiff’s cellular phone,

including but not limited to: (760) 748-4126 and (877) 366-1642.




                                                  2
       Case: 1:21-cv-02257 Document #: 1 Filed: 04/27/21 Page 3 of 7 PageID #:3




   12. Upon information and belief, the aforementioned phone numbers are regularly utilized by

Defendant during its debt collection activities.

   13. Upon answering Defendant’s phone call, Plaintiff was greeted by a representative who

asked to speak with Martha.

   14. Plaintiff informed Defendant that it had the wrong phone number, as she was the only

individual using the phone number ending in -9258.

   15. Despite the fact that Plaintiff has no obligation with regard to the subject debt, Defendant’s

representative asked additional personal questions with regard to her relationship with Martha.

   16. Feeling harassed by Defendant’s conduct, Plaintiff demanded that it stop contacting her.

   17. Yet, just a handful of days later, Plaintiff received an additional call from Defendant, and

once again, Defendant’s representative asked to speak with Martha.

   18. Plaintiff reiterated the fact that Defendant had the wrong number and demanded that

Defendant stop calling.

   19. In spite of this information, Defendant continued placing a number of calls to Plaintiff’s

cellular phone.

   20. Plaintiff even spoke with Defendant a third time and supplied its representative with the

same information as before, including that Defendant stop calling her.

   21. Rather than being understanding of Plaintiff’s reasonable requests, especially considering

the fact that Plaintiff is not the debtor in question, Defendant’s representative accused Plaintiff of

being dishonest, which caused Plaintiff to become very upset and to demand that Defendant stop

contacting her once again.

   22. Seeing no end to Defendant’s harassing conduct, Plaintiff was forced to hire counsel and

her damages therefore include reasonable attorneys’ fees incurred in prosecuting this action.




                                                   3
       Case: 1:21-cv-02257 Document #: 1 Filed: 04/27/21 Page 4 of 7 PageID #:4




   23. As a result of Defendant’s actions, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other collectors

from engaging in the unlawful collection practices described in this Complaint, supra.

   24. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.

   25. Plaintiff has suffered additional concrete harm as a result of Defendant’s actions,

including but not limited to: invasion of privacy, aggravation that accompanies collection

telephone calls, emotional distress, increased usage of her telephone services, loss of cellular

phone capacity, diminished cellular phone functionality, decreased battery life on her cellular

phone, and diminished space for data storage on her cellular phone.

            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   26. Plaintiff repeats and realleges paragraphs 1 through 26 as though full set forth herein.

   27. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   28. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

   29. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others. Defendant

identifies itself as a debt collector and is also a member of the Association of Credit and Collection

Professionals (“ACA”).

   30. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be due to another for personal, family, or household purposes.

       a. Violations of FDCPA §1692b & c(b)




                                                  4
       Case: 1:21-cv-02257 Document #: 1 Filed: 04/27/21 Page 5 of 7 PageID #:5




   31. The FDCPA, pursuant to 15 U.S.C. §1692b, prohibits a debt collector from

“communicating with any person other than the consumer for the purpose of acquiring location

information about the consumer.” Additionally, under §1692b(3), a debt collector “shall not

communicate with any such person more than once unless requested to do so by such person or

unless the debt collector reasonably believes that the earlier response of such person is erroneous

or incomplete and that such person now has correct or complete location information.”

   32. Defendant violated §1692b and b(3) by contacting Plaintiff a number of times despite the

fact that Plaintiff did not incur the subject debt. Even if Defendant was contacting Plaintiff for

purposes of acquiring location information about Martha, Plaintiff repeatedly told Defendant that

the phone number did not belong to Martha and to cease calling her. Yet, Defendant continued its

onslaught of calls to Plaintiff’s cellular phone, in an effort to harass Plaintiff into submission.

       b. Violations of FDCPA §1692c and §1692d

   33. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   34. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified that she was not the debtor and to stop calling. Plaintiff even reiterated her demands

during subsequent calls, but yet, Defendant gave Plaintiff no reasonable escape from its incessant

collection campaign. This repeated behavior of systematically calling Plaintiff’s phone in spite of

this information was harassing and abusive. The frequency and nature of the calls shows that

Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing Plaintiff.




                                                   5
      Case: 1:21-cv-02257 Document #: 1 Filed: 04/27/21 Page 6 of 7 PageID #:6




   35. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

         c. Violations of FDCPA § 1692e

   36. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

  37. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or
           attempt to collect any debt or to obtain information concerning a
           consumer.” 15 U.S.C. §1692e(10).

   38. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Defendant had knowledge that Plaintiff

was not the debtor and that she did not wish to receive further calls, Defendant continued to place

systematic and automated collection calls Plaintiff in a deceptive attempt to force her to answer its

calls and ultimately make a payment on a debt that she did not incur. Through its conduct,

Defendant misleadingly represented to Plaintiff that it had the legal ability to contact her via an

automated system when it did not have permission to do so.

         d. Violations of FDCPA § 1692f

   39. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   40. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff after being notified of the fact that she was not the debtor

and to stop calling. Attempting to coerce Plaintiff, a non-debtor, into payment by placing




                                                 6
       Case: 1:21-cv-02257 Document #: 1 Filed: 04/27/21 Page 7 of 7 PageID #:7




systematic phone calls without her permission is unfair and unconscionable behavior. These means

employed by Defendant only served to worry and confuse Plaintiff.

   41. As pled in paragraphs 22 through 25, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, LEILANE GONZALEZ, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 27th day of April, 2021.                 Respectfully Submitted,

                                                     /s/ Taxiarchis Hatzidimitriadis
                                                    Taxiarchis Hatzidimitriadis #6319225
                                                    David S. Klain #0066305
                                                    CONSUMER LAW PARTNERS, LLC
                                                    333 N. Michigan Ave., Suite 1300
                                                    Chicago, Illinois 60601
                                                    (267) 422-1000 (phone)
                                                    (267) 422-2000 (fax)
                                                    teddy@consumerlawpartners.com

                                                    Attorneys for Plaintiff, Leilane Gonzalez




                                                7
